Case 2:20-cv-00012-JRS-MJD Document 32-2 Filed 03/27/20 Page 1 of 2 PageID #: 441
             Case 2:20-cv-00012-JRS-MJD Document 32-2 Filed 03/27/20 Page 2 of 2 PageID #: 442




NAME: Martin S. Gottesf eld
NUMBER: 12982-104
Federal Correctional Institution
P.O. Box33                                                                                                              "'"'
                                                                                                              I"~
                                                        Wcl"'-~, fi:.~ -;-Rt ?..o '.)..(\' tbs~ "' ~. Lti1 u,, . 55.Ufm5'
                                                                                                                        0
Terre Haute, IN 47808

                                   ¢) 12982-104<:)
                                          U S Attorneys Office
                                          Southern District of IN
                                          10 W Market ST
                                          Suite 2100
                                          Indianapolis, IN 46204
                                          United States
